                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ALVIN D. FRAZIER,

        Plaintiff,
                                                                  Case No. 2:17-cv-89
 v.
                                                                  HON. JANET T. NEFF
 JEFFREY WOODS, et al.,

        Defendants.
 ____________________________/



                        MEMORANDUM OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. On November 5,

2018, the Magistrate Judge issued a Report and Recommendation (R&R), recommending that this

Court grant in part Defendants’ motion for summary judgment and dismiss without prejudice

Defendants MacArther, Russo, Herbert, Line, J. Grove, D. Gallagher, Kathy Olsen, and Mark W.

Pokley due to Plaintiff’s failure to exhaust administrative grievance remedies. According to the

docket, the Report and Recommendation was mailed to Plaintiff that same day. On November 30,

2018, no objections having been filed, the Court issued an Order approving and adopting the

Report and Recommendation as the Opinion of the Court (ECF No. 64). Now pending before the

Court is Plaintiff’s December 3, 2018 Objection to the Report and Recommendation (ECF No.

66).

       An objecting party is required to “specifically identify the portions of the proposed

findings, recommendations or report to which objections are made and the basis for such

objections.” W.D. Mich. LCivR 72.3(b). This Court, in turn, is required to perform de novo
consideration of those portions of a Report and Recommendation to which objections are made.

28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).

       Plaintiff wholly fails to address—let alone identify any error in—the Magistrate Judge’s

exhaustion analysis or conclusion. Rather, Plaintiff merely indicates that he wishes to “reserve the

right to object to the conclusions of failure to properly exhaust the claims against Defendant

MacArther and Sgt. Gallagher” (ECF No. 66 at PageID.384). Specifically, Plaintiff indicates that

“when proof of exhaustion is obtained, I wish to revisit the claims against MacArther and Sgt.

Gallagher” (id.).

       However, Plaintiff was informed that failing to object to the Report and Recommendation

may constitute a waiver of any further right of appeal (R&R, ECF No. 63 at PageID.380, citing

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981)). Even assuming arguendo that Plaintiff’s Objection was timely filed, the Objection is

properly denied. See, e.g., Atugah v. Dedvukaj, No. 16-1862, 2017 WL 2698255, at *1–2 (6th Cir.

May 17, 2017). Pursuant to the dates set forth in the December 3, 2018 Case Management Order

(ECF No. 65), Plaintiff’s Eighth Amendment failure-to-protect claims will continue against

Defendants Butler, Isard, McGeshik, Dunton, G. McLeod, and M. Marlette, only. Further, because

this action was filed in forma pauperis, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       Accordingly:

       IT IS HEREBY ORDERED that the Objection (ECF No. 66) is DENIED.




                                                   2
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: December 17, 2018                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
